Citation Nr: 9903881	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-09 950A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from April 4 to July 23, 1996, at 
Mercy Hospital.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

The veteran's mother, sister, and brother-in-law


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from March 
1975 to December 1976.

In October 1996, the Chief of the Medical Administrative 
Service (MAS) at the Department of Veterans Affairs Medical 
Center (VAMC) in Des Moines, Iowa, denied the veteran's claim 
for payment or reimbursement of unauthorized medical expenses 
that he incurred from April 4 to July 23, 1996, at Mercy 
Hospital.  His mother, acting on his behalf, appealed the 
decision to the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  On the evening of March 31, 1996, the veteran was 
involved in a very serious automobile accident that left him 
a quadriplegic.

2.  From March 31 to April 4, 1996, the veteran received 
urgent medical care for his injuries at Iowa Methodist 
Medical Center; the VA has since paid those expenses because 
he was rated totally disabled at the time due to a 
psychiatric disability, and since the circumstances 
surrounding that admission constituted a valid 
medical emergency such that a VA facility was not feasibly 
available.

3.  On April 4, 1996, the veteran's condition sufficiently 
stabilized such that he safely could have been transferred 
from Iowa Methodist to the VAMC in Des Moines for any 
necessary further treatment, instead of to Mercy Hospital 
located in the same city.



CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized 
medical expenses that were incurred from April 4 to July 23, 
1996, at Mercy Hospital, have not been met.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. §§ 17.120, 17.121, 17.130 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On the evening of March 31, 1996, the veteran was involved in 
a very serious motor vehicle accident (MVA) that left him a 
quadriplegic.  After paramedics arrived on the scene, he was 
rushed by ambulance to Iowa Methodist Medical Center in Des 
Moines, Iowa, for emergency treatment.  There, he underwent 
extensive clinical evaluation and workup, was intubated, and 
personnel in the intensive care unit (ICU) placed him in a 
halo to help stabilize his cervical spine.  He initially did 
relatively well following those procedures, and he gave some 
early indications that he wanted to be transferred to the 
local VAMC, also located in Des Moines, as soon as possible.  
A contemporaneous Report of Contact in his claims folder 
indicates that personnel at the VAMC in Des Moines were duly 
apprised of his admission to Iowa Methodist, whereupon he was 
notified that he could be transferred and admitted to the 
VAMC, if he and his family so desired, whenever this was 
possible.  On April 3, 1996, however, after his ventilatory 
and respiratory status continued to decline-such that he 
became quite short of breath-he was moved back into the ICU 
at Iowa Methodist where he underwent a fiberoptic 
bronchoscopy; it was positive for evidence of thick tan 
secretions throughout all segments of his trachea.  His 
doctors noted that his respiratory capacity improved post-
intubation and aspiration.  The next day, April 4, 1996, 
after his respiratory status had sufficiently stabilized, he 
and his family requested a transfer to Mercy Hospital, also 
in Des Moines, instead of to the local VAMC.  Records show 
that their request for the transfer to Mercy, in lieu of the 
VAMC, at least partially was because the veteran's sister was 
employed by Mercy as a registered respiratory therapist (she 
since has submitted a copy of her license) and because the 
family's personal pulmonologist (Dr. Michael C. Witte) was on 
staff there.  Later that day, the veteran was transferred by 
ambulance to Mercy Hospital.

Shortly after being admitted to Mercy hospital, the veteran 
was placed on intravenous (IV) antibiotic medication and a 
respirator.  On April 9, 1996, on the recommendation of his 
primary care physician (Dr. Witte), the veteran underwent a 
tracheostomy to better facilitate his long-term care.  During 
the next several days, he developed some postoperative 
hypotension, which responded to medication, along with an 
anemia, fever, bradycardia, bilateral basilar lung 
infiltrates, and hypoxia.  Ultimately, due to concerns over 
the cause of his lingering problems, he underwent a more 
comprehensive evaluation that included an echocardiogram, 
which showed a large pericardial effusion.  Additional 
studies disclosed evidence of a mediastinal injury in the 
hypopharynx that had resulted in mediastinitis.  The problems 
were treated by way of medication, changes in diet, and 
surgery, and most ultimately resolved, except that he 
maintained a fever for several more weeks that, at times, was 
due to pneumonia, and at others was attributed to persistent 
empyema and an adverse reaction to his medication.  
Other complications during his stay at Mercy included renal 
(kidney) dysfunction, which required hemodialysis due to 
lithium toxicity, and drainage and repair of a pleural 
fistula in his cervical area and a mediastinal abscess.  He 
also underwent a surgical fusion of his cervical vertebrae, 
from C4-C7, which somewhat was complicated by displacement of 
his spine at these levels as a result of a preexisting 
ankylosing spondylosis, and he received ongoing psychiatric 
counseling and treatment for infection and fungal disease.  
He showed very little ability to be weaned from his 
respirator during his stay at Mercy.  On July 23, 1996, when 
it appeared that his condition had sufficiently stabilized, 
he was discharged from Mercy Hospital and transferred by 
airplane to the VAMC in Milwaukee, Wisconsin, for further 
follow-up care.  It was noted at time of discharge that he 
would be on a respirator for quite sometime during his course 
of rehabilitation.

Since receiving treatment at the VAMC in Milwaukee, the 
veteran has received additional rehabilitative therapy at the 
VAMCs in Des Moines and Iowa City.

In November 1996, Dr. Witte submitted a statement on the 
veteran's behalf discussing the gravity of his injuries and 
extensive treatment at Mercy Hospital.  Dr. Witte indicated 
that he initially was contacted by the veteran's sister while 
he was still a patient at Iowa Methodist, and that she was 
aware of the pulmonary services that he could provide at 
Mercy Hospital as a result of her work there as a respiratory 
therapist.  Dr. Witte said the veteran's sister asked if he 
would agree to assume care of the veteran, if approved for a 
transfer by his primary care physician at Iowa Methodist (Dr. 
Koontz), and that he readily agreed to assume such care and 
spoke with Dr. Koontz concerning this who concurred with the 
veteran's stability for the transfer on the date in question.  
Dr. Witte went on to note that he was certain that the 
veteran's care could not have been resolved at the local 
level (presumably referring to the VAMC in Des Moines), 
because of the complex nature of his condition; that he was 
too unstable for transfer during the first several weeks of 
his illness and, in fact, nearly died on numerous occasions; 
and that a transfer to the Des Moines VAMC during the 
particular time at issue simply was not medically feasible.

Later in November 1996, a staff physician at the VAMC in Des 
Moines was requested to review the facts and circumstances of 
the case to determine whether the veteran could have been 
treated at that VAMC had he been transferred there instead of 
to Mercy Hospital.  The VA staff physician responded in the 
affirmative, indicating that any necessary treatment could 
have been provided at the VAMC since it was equipped with an 
ICU, a pulmonologist, an orthopedic surgeon who handles 
injuries involving the cervical spine, and since the veteran 
was able to travel from Iowa Methodist to Mercy, he could 
just as well have traveled to the VAMC.

The veteran's mother and sister have twice testified at 
hearings in support of the claim, initially at the VAMC in 
May 1997, and more recently at the local regional office (RO) 
in December 1997 before the undersigned Member of the Board.  
The gist of their testimony during both hearings was the 
same, essentially that they attempted to have the veteran 
transferred from Iowa Methodist to the VAMC in Des Moines 
when this first became medically feasible; that they 
initially obtained approval; but that, just prior to when the 
transfer was to occur, they were told by personnel at Iowa 
Methodist that it was not possible because the VAMC was not 
adequately equipped or staffed to treat the veteran's 
injuries.  They alleged that this, in turn, prompted them to 
obtain the treatment at Mercy Hospital as the only remaining 
alternative, especially considering that it is a mere 
10 minutes from Iowa Methodist.  They also disputed the 
notion that the veteran was "stable" at the time that he 
was transferred from Iowa Methodist to Mercy, noting that he 
had to receive constant oxygen therapy while being 
transported, and that, within only 1 hour of being admitted 
to Mercy Hospital, he was placed on a respirator.


II.  Legal Analysis

The Board notes initially that the claim is "well 
grounded," meaning the claim is at least "plausible...or 
capable of substantiation."  See 38 U.S.C.A. § 5107(a).  
The Board further notes that all evidence pertinent to the 
claim has been developed appropriately and VA's "duty to 
assist" satisfied.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1991).

The VA already has paid the unauthorized medical expenses the 
veteran incurred from March 31 to April 4, 1996, while a 
patient at Iowa Methodist Medical Center.  The VA's decision 
to pay those expenses, in turn, acknowledges that the 
circumstances that prompted the need for treatment at Iowa 
Methodist were of such nature as to have satisfied all three 
of the criteria of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 
(formerly § 17.80), bearing in mind the veteran was rated 
totally (100 percent) disabled at the time due to a 
psychiatric disorder, and since clearly he required emergency 
medical care such that a VA facility was not feasibly 
available.  The dispositive issue in this appeal therefore 
becomes on what date, if any, his condition sufficiently 
stabilized, i.e., the date on which the medical emergency 
ended, such that he could safely have been transferred to the 
local VAMC for any necessary additional treatment because VA 
is expressly precluded from making any payments beyond such 
date.  See 38 C.F.R. § 17.121 (formerly 38 C.F.R. § 17.80a).  
There is probative evidence for and against the claim on this 
determinative question.

A staff physician at the Des Moines VAMC who reviewed the 
evidence that is critical to the case indicated in November 
1996 that the veteran's condition was sufficiently stable as 
of April 4, 1996, such that he safely could have been 
transferred to that facility instead of to Mercy Hospital.  
The VA staff physician pointed out that the Des Moines VAMC 
facility was well equipped and staffed to properly treat the 
veteran's injuries-noting that the VAMC has an ICU, 
a pulmonologist, and an orthopedic surgeon who routinely 
handles injuries, such as those sustained by the veteran, 
involving the cervical spine.  The VA staff physician also 
was quick to point out that, since the veteran successfully 
was transferred by ambulance, without incident, from Iowa 
Methodist to Mercy Hospital, it is very likely that he could 
just as well have been transported by this means, similarly 
without incident, to the Des Moines VAMC, which, according to 
the facts of this case, seems to be a reasonable conclusion 
since all of the hospitals in question (Iowa Methodist, 
Mercy, and the Des Moines VAMC) are located in the same city.  
This fact significantly lessens the probative value of any 
argument that the decision to transfer the veteran to Mercy 
Hospital, instead of to the Des Moines VAMC, was based on the 
distance that he would have had to travel to the VAMC, 
because the distances between Iowa Methodist and the two 
facilities, when compared and contrasted, essentially are 
negligible.

The November 1996 statement from Dr. Witte, who was the 
veteran's primary care physician at Mercy Hospital, is in 
stark contrast to the statement from the staff physician at 
the VAMC in Des Moines.  Dr. Witte's statement, however, 
is somewhat self contradictory in the sense that, on the one 
hand, he acknowledges that the veteran's condition was 
sufficiently stable on April 4, 1996, so as to have permitted 
a safe transfer from Iowa Methodist to Mercy Hospital, but, 
on the other hand, he says the veteran's condition was so 
severe at that same time that he could not have been safely 
transferred by identical means to the Des Moines VAMC, which, 
as alluded to above, was not much farther away, if any 
distance at all.

It also should be noted that, although the veteran's sister 
has been trained and even licensed as a registered 
respiratory therapist, which is relevant to the specific 
types of injuries the veteran sustained as a result of his 
automobile accident, her arguments as to the inability (or 
inappropriateness) of transferring him to the Des Moines 
VAMC, in lieu of to Mercy Hospital, are without merit for 
identical reasons as Dr. Witte's.  Moreover, Dr. Witte all 
but acknowledged that the veteran's sister asked that he 
assume treating the veteran out of her personal preference 
for his services, as opposed to any that could have been 
provided by other doctors equally qualified at the Des Moines 
VAMC, since she was more familiar with the quality of his 
work in his capacity as a physician specializing in 
pulmonology at Mercy Hospital, insight that she gained in the 
course of her employment there as a registered respiratory 
therapist.

There also are several other instances in the records 
concerning the treatment the veteran received at Iowa 
Methodist strongly suggesting that the veteran, but even 
moreso his family (particularly, his sister and mother), 
requested that he be transferred to Mercy Hospital, not 
because he could not have received proper care at the Des 
Moines VAMC, but rather, because they were more comfortable 
with the quality of the services that would be provided at 
Mercy.  Although this was certainly their right to choose one 
facility in favor of the other, VA is not permitted to make 
payment for the unauthorized medical expenses that were 
procured at the private hospital out of what appears to have 
been nothing more than a simple preference to equally 
competent services that were available at the Des Moines 
VAMC.  See 38 C.F.R. § 17.130 (formerly 38 C.F.R. § 17.89).

Dr. Witte attempted to address this latter point in his 
November 1996 statement, alleging that, because of the sheer 
complexity of the veteran's injuries, Dr. Witte was certain 
that the veteran's care "would not have been able to be 
resolved at the local level," presumably attempting to 
refute any inference that treatment, at any point in time, at 
the Des Moines VAMC was medically feasible and, therefore, 
a valid alternative.  Dr. Witte's statement, however, while 
supportive of the claim, actually appears to have been based 
largely, if not entirely, on his own unsubstantiated 
speculation and opinion since he does not profess to ever 
have worked at the Des Moines VAMC, himself, and found the 
services there lacking, nor has he indicated that he has 
other reliable knowledge or information concerning the 
quality of services at that VAMC.  The fact remains that the 
staff physician at the VAMC in Des Moines refuted Dr. Witte's 
conclusion that treatment at that VAMC was not medically 
possible or advisable under the circumstances of this case, 
which is further supported by the fact that the veteran has 
received extensive rehabilitative treatment at the Des Moines 
VAMC (in addition to at other VAMCs in Milwaukee and Iowa 
City that are similarly staffed and equipped) on numerous 
occasions since being paralyzed in 1996.  Indeed, even his 
mother and sister conceded as much while testifying during 
the hearings.

The veteran's mother and sister also alleged during the 
hearings that they contacted the VAMC in Des Moines shortly 
after the veteran was admitted to Iowa Methodist in an effort 
to have him transferred to that VAMC once his condition 
sufficiently stabilized.  They also said they received 
approval on April 3, 1996, from personnel at the Des Moines 
VAMC, giving the okay to have him transferred.  This is 
clearly reflected in the records and other evidence on file.  
The veteran's mother and sister also allege, however, that, 
on the day (April 4, 1996) the veteran was scheduled to be 
transferred to the Des Moines VAMC, they suddenly were told 
by someone employed by Iowa Methodist that a transfer to the 
VAMC was no longer medically possible or advisable because 
the VAMC was not equipped or staffed to properly treat the 
veteran's injuries.  Again though, the staff physician at the 
Des Moines VAMC has indicated otherwise, and there is 
absolutely no evidence whatsoever confirming that the veteran 
was ever denied admission to the Des Moines VAMC for any 
reason, as his mother and sister allege.

The preponderance of the evidence shows that the veteran was 
sufficiently stable on April 4, 1996, so as to have permitted 
a safe transfer to the VAMC in Des Moines, instead of to 
Mercy Hospital.  Since the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

The claim for payment or reimbursement of the unauthorized 
medical expenses that were incurred from April 4 to July 23, 
1996, at Mercy Hospital, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals







- 10 -


